      Case 7:18-cv-09875-KMK-AEK Document 92 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERIC H. SOLSTEIN,

                                  Plaintiff,
                                                                  18-CV-9875 (KMK)
                           v.
                                                                        ORDER
 GOLD, et al.,

                                  Defendants.



KENNETH M. KARAS, United States District Judge:

         For the reasons stated on the record during the status conference held on July 29, 2021,

the Court grants non-party the County of Sullivan’s Motion To Quash. The Clerk of Court is

respectfully directed to terminate the pending Motion and mail a copy of this Order to Plaintiff.

(Dkt. No. 81)

         SO ORDERED.

Dated:     July 29, 2021
           White Plains, New York

                                                            KENNETH M. KARAS
                                                           United States District Judge
